55 N.J. 532 (1970)
264 A.2d 33
FORT LEE SAVINGS & LOAN ASSOCIATION, A NEW JERSEY CORPORATION, PLAINTIFF,
v.
JOSEPH R. LI BUTTI, a/k/a JOSEPH R. LI BUTTI, JR. AND JOANNE LI BUTTI, a/k/a JOAN LI BUTTI, HIS WIFE, JOSEPH LI BUTTI AND EDITH LI BUTTI, HIS WIFE, JOSEPH DE SIERVO AND VIOLA DE SIERVO, HIS WIFE, PEOPLES TRUST CO. OF BERGEN COUNTY, A CORPORATION OF NEW JERSEY, HORIZON HOUSE MANAGEMENT CORP., A NEW JERSEY CORPORATION, AND ALLEN CARPET SHOPS, INCORPORATED, A NEW JERSEY CORPORATION, DEFENDANTS-RESPONDENTS, AND MITCHELL HUTCHINS & CO., INC., A DELAWARE CORPORATION, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued November 3, 1969.
Decided April 20, 1970.
*533 Mr. Richard S. Miller argued the cause for appellant (Messrs. Williams, Gardner, Caliri, Miller and Otley, attorneys).
No appearance for respondents.
PER CURIAM.
The judgment of the Appellate Division is reversed for the reasons given in the dissenting opinion of Judge Carton. Fort Lee Savings and Loan Ass'n v. Li Butti, 106 N.J. Super. 211, 214 (App. Div. 1969).
For reversal  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For affirmance  None.